COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-08-366-CV
 
IN RE FREQUENT FLYER DEPOT, INC.,                                    
RELATORS
GEORGE PIRKLE, AND ROBERT
PIRKLE                                                   
                                                                                                        
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relators=
petition for writ of mandamus and motion for emergency relief and is of the
opinion that relief should be denied because relators have an adequate remedy
by appeal.  Accordingly, the court denies
relators=
petition for writ of mandamus and motion for emergency relief.
Relators
shall pay all costs of this original proceeding, for which let execution issue.
PER CURIAM
 
 
PANEL: 
MCCOY, LIVINGSTON, and DAUPHINOT, JJ.
 
DELIVERED: 
September 15, 2008




    [1]See
Tex. R. App. P. 47.4.